EXECUTION COPY

Exhibit 10.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ADMINISTRATION AGREEMENT

among

USAA AUTO OWNER TRUST 2009-1,
as Issuer

USAA FEDERAL SAVINGS BANK,
as Administrator

and

THE BANK OF NEW YORK MELLON,
as Indenture Trustee

Dated as of April 22, 2009

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

 

 

 

 

1.

 

Duties of the Administrator

1

 

 

 

 

2.

 

Records

3

 

 

 

 

3.

 

Compensation; Payment of Fees and Expenses

3

 

 

 

 

4.

 

Independence of the Administrator

3

 

 

 

 

5.

 

No Joint Venture

3

 

 

 

 

6.

 

Other Activities of the Administrator

3

 

 

 

 

7.

 

Representations and Warranties of the Administrator

3

 

 

 

 

8.

 

Administrator Replacement Events; Termination of the Administrator

4

 

 

 

 

9.

 

Action upon Termination or Removal

6

 

 

 

 

10.

 

Liens

6

 

 

 

 

11.

 

Notices

6

 

 

 

 

12.

 

Amendments

6

 

 

 

 

13.

 

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

8

 

 

 

 

14.

 

Headings

9

 

 

 

 

15.

 

Counterparts

9

 

 

 

 

16.

 

Severability of Provisions

9

 

 

 

 

17.

 

Not Applicable to the Bank in Other Capacities

9

 

 

 

 

18.

 

Benefits of the Administration Agreement

9

 

 

 

 

19.

 

Assignment

9

 

 

 

 

20.

 

Nonpetition Covenant

9

 

 

 

 

21.

 

Limitation of Liability

10

i

--------------------------------------------------------------------------------



          THIS ADMINISTRATION AGREEMENT (this “Agreement”) dated as of April 22,
2009, is between USAA AUTO OWNER TRUST 2009-1, a Delaware statutory trust (the
“Issuer”), USAA FEDERAL SAVINGS BANK, a federally chartered savings association,
as administrator (the “Bank” or in its capacity as administrator, the
“Administrator”), and THE BANK OF NEW YORK MELLON, a banking corporation
organized under the laws of the State of New York, as indenture trustee (the
“Indenture Trustee”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned such terms in Appendix A to the Sale and
Servicing Agreement dated as of April 22, 2009 (the “Sale and Servicing
Agreement”) by and among USAA Acceptance, LLC, as seller, the Issuer, the Bank,
as servicer, and the Indenture Trustee.

W I T N E S S E T H :

          WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and
the Certificate pursuant to the Trust Agreement and has entered into certain
agreements in connection therewith, including, (i) the Sale and Servicing
Agreement, (ii) the Indenture, (iii) the Note Depository Agreement and (iv) the
Trust Agreement (each of the agreements referred to in clauses (i) through (iv)
are referred to herein collectively as the “Issuer Documents”);

          WHEREAS, to secure payment of the Notes, the Issuer has pledged the
Collateral to the Indenture Trustee pursuant to the Indenture;

          WHEREAS, pursuant to the Issuer Documents, the Issuer and the Owner
Trustee are required to perform certain duties;

          WHEREAS, the Issuer and the Owner Trustee desire to have the
Administrator perform certain of the duties of the Issuer and the Owner Trustee
(in its capacity as owner trustee under the Trust Agreement), and to provide
such additional services consistent with this Agreement and the Issuer Documents
as the Issuer may from time to time request;

          WHEREAS, the Administrator has the capacity to provide the services
required hereby and is willing to perform such services for the Issuer and the
Owner Trustee on the terms set forth herein;

          NOW, THEREFORE, in consideration of the mutual terms and covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

          1. Duties of the Administrator.

          (a) Duties with Respect to the Issuer Documents. The Administrator
shall perform all of its duties as Administrator under this Agreement and the
Issuer Documents and the duties and obligations of the Issuer and the Owner
Trustee (in its capacity as owner trustee under the Trust Agreement) under the
Issuer Documents; provided, however, except as otherwise provided in the Issuer
Documents, that the Administrator shall have no obligation to make any payment
required to be made by the Issuer under any Issuer Document; provided, further,
however, that the Administrator shall have no obligation, and the Owner Trustee
shall be required to fully perform its duties, with

--------------------------------------------------------------------------------



 

 

 

respect to the obligations of the Owner Trustee under Sections 11.13, 11.14 and
11.15 of the Trust Agreement and to otherwise comply with the requirements of
the Owner Trustee pursuant to or related to Regulation AB. In addition, the
Administrator shall consult with the Issuer and the Owner Trustee regarding its
duties and obligations under the Issuer Documents. The Administrator shall
monitor the performance of the Issuer and the Owner Trustee and shall advise the
Issuer and the Owner Trustee in writing when action is necessary to comply with
the Issuer’s and the Owner Trustee’s duties and obligations under the Issuer
Documents. The Administrator shall perform such calculations, and shall prepare
for execution by the Issuer or the Owner Trustee or shall cause the preparation
by other appropriate Persons of all such documents, reports, filings,
instruments, certificates and opinions as it shall be the duty of the Issuer or
the Owner Trustee (in its capacity as owner trustee under the Trust Agreement)
to prepare, file or deliver pursuant to the Issuer Documents. In furtherance of
the foregoing, the Administrator shall take all appropriate action that is the
duty of the Issuer or the Owner Trustee (in its capacity as owner trustee under
the Trust Agreement) to take pursuant to the Issuer Documents, and shall prepare
and execute on behalf of the Issuer or the Owner Trustee all such documents,
reports, filings, instruments, certificates and opinions as it shall be the duty
of the Issuer or the Owner Trustee to prepare, file or deliver pursuant to the
Issuer Documents or otherwise by law.

 

 

 

          (b) No Action by Administrator. Notwithstanding anything to the
contrary in this Agreement, the Administrator shall not be obligated to, and
shall not, take any action that the Issuer directs the Administrator not to take
nor which would result in a violation or breach of the Issuer’s covenants,
agreements or obligations under any of the Issuer Documents.

 

 

 

          (c) Non-Ministerial Matters; Exceptions to Administrator Duties.


 

 

 

 

 

          (i) Notwithstanding anything to the contrary in this Agreement, with
respect to matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include, without limitation:

 

 

 

 

 

          (A) the initiation of any claim or lawsuit by the Issuer and the
compromise of any action, claim or lawsuit brought by or against the Issuer;

 

 

 

 

 

          (B) the appointment of successor Note Registrars, successor Paying
Agents, successor Indenture Trustees, successor Administrators or successor
Servicers, or the consent to the assignment by the Note Registrar, the Paying
Agent or the Indenture Trustee of its obligations under the Indenture; and

 

 

 

 

 

          (C) the removal of the Indenture Trustee.

2

--------------------------------------------------------------------------------



 

 

 

 

 

          (ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Transaction Documents, (y) except as provided in the
Transaction Documents, sell the Trust Estate or (z) take any other action that
the Issuer directs the Administrator not to take on its behalf.

          2. Records. The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection upon reasonable written
request by the Issuer, the Seller and the Indenture Trustee at any time during
normal business hours.

          3. Compensation; Payment of Fees and Expenses. As compensation for the
performance of the Administrator’s obligations under this Agreement and as
reimbursement for its expenses related thereto, the Administrator shall be
entitled to receive $2,000 annually which shall be solely an obligation of the
Seller. The Administrator shall pay all expenses incurred by it in connection
with its activities hereunder.

          4. Independence of the Administrator. For all purposes of this
Agreement, the Administrator shall be an independent contractor and shall not be
subject to the supervision of the Issuer with respect to the manner in which it
accomplishes the performance of its obligations hereunder. Unless expressly
authorized by the Issuer, the Administrator shall have no authority to act for
or to represent the Issuer in any way (other than as permitted hereunder) and
shall not otherwise be deemed an agent of the Issuer.

          5. No Joint Venture. Nothing contained in this Agreement (i) shall
constitute the Administrator and the Issuer as members of any partnership, joint
venture, association, syndicate, unincorporated business or other separate
entity, (ii) shall be construed to impose any liability as such on any of them
or (iii) shall be deemed to confer on any of them any express, implied or
apparent authority to incur any obligation or liability on behalf of the other.

          6. Other Activities of the Administrator. Nothing herein shall prevent
the Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person may engage in business activities similar
to those of the Issuer, the Owner Trustee or the Indenture Trustee.

          7. Representations and Warranties of the Administrator. The
Administrator represents and warrants to the Issuer and the Indenture Trustee as
follows:

 

 

 

          (a) Existence and Power. The Administrator is a federally chartered
savings association validly existing and in good standing under the laws of the
United States and has, in all material respects, all power and authority to
carry on its business as now conducted. The Administrator has obtained all
necessary licenses and approvals in each jurisdiction where the failure to do so
would materially and adversely affect the ability of the Administrator to
perform its obligations under the Transaction Documents or affect the
enforceability or collectibility of the Receivables or any other part of the
Collateral.

3

--------------------------------------------------------------------------------



 

 

 

          (b) Authorization and No Contravention.The execution, delivery and
performance by the Administrator of the Transaction Documents to which it is a
party (i) have been duly authorized by all necessary action on the part of the
Administrator and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than violations which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or the Administrator’s ability to perform its
obligations under, the Transaction Documents).

 

 

 

          (c) No Consent Required. No approval or authorization by, or filing
with, any Governmental Authority is required in connection with the execution,
delivery and performance by the Administrator of any Transaction Document other
than (i) UCC filings, (ii) approvals and authorizations that have previously
been obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Collateral or would not materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents.

 

 

 

          (d) Binding Effect. Each Transaction Document to which the
Administrator is a party constitutes the legal, valid and binding obligation of
the Administrator enforceable against the Administrator in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws affecting the enforcement of creditors’ rights generally and, if
applicable, the rights of creditors of federally chartered savings associations
from time to time in effect or by general principles of equity.

 

 

 

8. Administrator Replacement Events; Termination of the Administrator.


 

 

 

 

          (a) Subject to clauses (d) and (e) below, the Administrator may resign
its duties hereunder by providing the Issuer with at least sixty (60) days’
prior written notice.

 

 

 

          (b) Subject to clauses (d) and (e) below, the Issuer may remove the
Administrator without cause by providing the Administrator with at least sixty
(60) days’ prior written notice provided, that, for so long as any Notes are
Outstanding, the Rating Agency Condition shall have been satisfied in connection
therewith.

 

 

 

          (c) The occurrence of any one of the following events (each, an
“Administrator Replacement Event”) shall also entitle the Issuer, subject to
Section 19 hereof, to terminate and replace the Administrator:

 

 

 

 

          (i) any failure by the Administrator to deliver or cause to be
delivered any required payment to the Indenture Trustee for distribution to the
Noteholders, which failure continues unremedied for five Business Days after
discovery thereof

4

--------------------------------------------------------------------------------



 

 

 

 

 

by a Responsible Officer of the Administrator or receipt by the Administrator of
written notice thereof from the Indenture Trustee or Noteholders evidencing at
least a majority of the Outstanding Note Balance, voting together as a single
class;

 

 

 

 

 

          (ii) any failure by the Administrator to duly observe or perform in
any material respect any other of its covenants or agreements in this Agreement,
which failure materially and adversely affects the rights of the Issuer or the
Noteholders, and which continues unremedied for 90 days after discovery thereof
by a Responsible Officer of the Administrator or receipt by the Administrator of
written notice thereof from the Indenture Trustee or Noteholders evidencing at
least a majority of the Outstanding Note Balance, voting together as a single
class;

 

 

 

 

 

          (iii) any representation or warranty of the Administrator made in any
Transaction Document to which the Administrator is a party or by which it is
bound or any certificate delivered pursuant to this Agreement proves to have
been incorrect in any material respect when made, which failure materially and
adversely affects the rights of the Issuer or the Noteholders, and which failure
continues unremedied for 90 days after discovery thereof by a Responsible
Officer of the Administrator or receipt by the Administrator of written notice
thereof from the Indenture Trustee or Noteholders evidencing at least a majority
of the Outstanding Note Balance, voting together as a single class (it being
understood that any repurchase of a Receivable by the Bank pursuant to Section
3.3 of the Purchase Agreement, by the Seller pursuant to Section 2.3 of the Sale
and Servicing Agreement or by the Servicer pursuant to Section 3.6 of the Sale
and Servicing Agreement shall be deemed to remedy any incorrect representation
or warranty with respect to such Receivable); or

 

 

 

 

 

          (iv) the Administrator suffers an Insolvency Event;

provided, however, that a delay in or failure of performance referred to under
clause (i) above for a period of 90 days will not constitute an Administrator
Replacement Event if such delay or failure was caused by force majeure or other
similar occurrence as certified by the Administrator in an Officer’s Certificate
of the Administrator delivered to the Indenture Trustee.

          (d) If an Administrator Replacement Event shall have occurred, the
Issuer may, subject to Section 19 hereof, by notice given to the Administrator
and the Owner Trustee, terminate all or a portion of the rights and powers of
the Administrator under this Agreement, including the rights of the
Administrator to receive the annual fee for services hereunder for all periods
following such termination; provided, however, that such termination shall not
become effective until such time as the Issuer, subject to Section 19 hereof,
shall have appointed a successor Administrator with the consent of the Indenture
Trustee in the manner set forth below. Upon any such termination, all rights,
powers, duties and responsibilities of the Administrator under this Agreement
shall vest in and be assumed by any successor Administrator appointed by the
Issuer, subject to Section 19 hereof, pursuant to a management agreement between
the Issuer and such successor Administrator, containing substantially the same
provisions as this Agreement

5

--------------------------------------------------------------------------------



 

 

 

(including with respect to the compensation of such successor Administrator),
and the successor Administrator is hereby irrevocably authorized and empowered
to execute and deliver, on behalf of the Administrator, as attorney-in-fact or
otherwise, all documents and other instruments, and to do or accomplish all
other acts or things necessary or appropriate to effect such vesting and
assumption. Further, in such event, the Administrator shall use its commercially
reasonable efforts to effect the orderly and efficient transfer of the
administration of the Issuer to the new Administrator.

 

 

 

          (e) The Issuer, subject to Section 19 hereof, may waive in writing any
Administrator Replacement Event by the Administrator in the performance of its
obligations hereunder and its consequences. Upon any such waiver of a past
Administrator Replacement Event, such Administrator Replacement Event shall
cease to exist, and any Administrator Replacement Event arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other Administrator Replacement Event
or impair any right consequent thereon.

 

 

          9. Action upon Termination or Removal. Promptly upon the effective
date of termination of this Agreement pursuant to Section 8, or the removal of
the Administrator pursuant to Section 8, the Administrator shall be entitled to
be paid by the Seller all fees and reimbursable expenses accruing to it to the
date of such termination or removal.

 

 

          10. Liens. The Administrator will not directly or indirectly create,
allow or suffer to exist any Lien on the Collateral other than Permitted Liens.

 

 

          11. Notices. All demands, notices and communications hereunder shall
be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile, and addressed in each case as specified on Schedule II
to the Sale and Servicing Agreement or at such other address as shall be
designated by any of the specified addressees in a written notice to the other
parties hereto. Delivery shall occur only upon receipt or reported tender of
such communication by an officer of the recipient entitled to receive such
notices located at the address of such recipient for notices hereunder.

 

 

 

12. Amendments.

 

 

 

          (a) Any term or provision of this Agreement may be amended by the
Administrator without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person subject to subsections (e) and (f)
of this Section 12 and the satisfaction of one of the following conditions:


 

 

 

 

 

          (i) the Administrator delivers an Opinion of Counsel to the Indenture
Trustee to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders;

 

 

 

 

 

          (ii) the Administrator delivers an Officer’s Certificate of the
Administrator to the Indenture Trustee to the effect that such amendment will
not materially or adversely affect the interests of the Noteholders; or

6

--------------------------------------------------------------------------------



 

 

 

 

 

          (iii) the Administrator delivers to the Indenture Trustee written
confirmation from each Rating Agency that such amendment will not cause it to
downgrade, qualify or withdraw its rating assigned to any of the Notes;


 

 

 

          (b) Subject to subsections (e) and (f) of this Section 12, any term or
provision of this Agreement may be amended by the Administrator but without the
consent of the Indenture Trustee, any Noteholder, the Issuer, the Owner Trustee
or any other Person to add, modify or eliminate any provisions as may be
necessary or advisable in order to enable the Seller, the Servicer or any of
their Affiliates to comply with or obtain more favorable treatment under any law
or regulation or any accounting rule or principle (whether now or in the
future), it being a condition to any such amendment that the Rating Agency
Condition shall have been satisfied.

 

 

 

          (c) Subject to subsections (e) and (f) of this Section 12, this
Agreement may also be amended from time to time by the Issuer, the Administrator
and the Indenture Trustee, with the consent of the Holders of Notes evidencing
not less than a majority of the Outstanding Note Balance of the Controlling
Class, for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders. It will not be necessary for the consent
of Noteholders to approve the particular form of any proposed amendment or
consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Noteholders provided for in this Agreement) and of evidencing the authorization
of the execution thereof by Noteholders will be subject to such reasonable
requirements as the Indenture Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.

 

 

 

          (d) Prior to the execution of any such amendment, the Administrator
shall provide written notification of the substance of such amendment to each
Rating Agency and the Owner Trustee; and promptly after the execution of any
such amendment or consent, the Administrator shall furnish a copy of such
amendment or consent to each Rating Agency, the Owner Trustee and the Indenture
Trustee. Any written confirmation received from any Rating Agency that an
amendment will not cause it to downgrade, qualify or withdraw its rating on the
Notes shall not create any presumption that such amendment does not materially
and adversely affect the interests of the Noteholders.

 

 

 

          (e) Prior to the execution of any amendment to this Agreement, the
Issuer, the Owner Trustee and the Indenture Trustee shall be entitled to receive
and conclusively rely upon an Opinion of Counsel stating that the execution of
such amendment is authorized or permitted by this Agreement and that all
conditions precedent to the execution and delivery of such amendment have been
satisfied. The Owner Trustee and the Indenture Trustee may, but shall not be
obligated to, enter into any such amendment which materially and adversely
affects the Owner Trustee’s or the Indenture Trustee’s, as applicable, own
rights, privileges, indemnities, duties or obligations under this Agreement, the
Transaction Documents or otherwise. Prior to the execution of any amendment to
this Agreement without the consent of the Owner Trustee and Indenture Trustee,
as applicable, such Person shall be entitled to receive an Opinion of Counsel to

7

--------------------------------------------------------------------------------



 

 

 

the effect that such amendment shall not materially and adversely affect the
Owner Trustee’s or Indenture Trustee’s, as applicable, own rights, privileges,
indemnities, duties or obligations under this Agreement; provided that such
Opinion of Counsel shall not be given by counsel that is also an employee of the
Seller, the Servicer or their respective Affiliates. Furthermore,
notwithstanding anything to the contrary herein, this Agreement may not be
amended in any way that would materially and adversely affect the Owner
Trustee’s or the Indenture Trustee’s, as applicable, own rights, privileges,
indemnities, duties, or obligations under this Agreement, the Transaction
Documents or otherwise without the prior written consent of such Person.

 

 

          (f) Notwithstanding any provision of this Section 12 to the contrary,
the permitted activities of the Issuer may be significantly changed only with
the approval of the Holders of at least a majority of the Notes held by entities
other than the Seller, its Affiliates and its agents.


 

 

 

 

13. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

 

 

          (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

 

 

 

          (b) Each of the parties hereto hereby irrevocably and unconditionally:

 

 

 

 

          (i) submits for itself and its property in any legal action or
Proceeding relating to this Agreement or any documents executed and delivered in
connection herewith, or for recognition and enforcement of any judgment in
respect thereof, to the nonexclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

 

 

 

 

 

          (ii) consents that any such action or Proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of such action or Proceeding in any such court or that such action or
Proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

 

 

 

 

          (iii) agrees that service of process in any such action or Proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 11 of this Agreement;

8

--------------------------------------------------------------------------------



 

 

 

 

 

          (iv) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

 

 

 

 

          (v) to the extent permitted by applicable law, each party hereto
irrevocably waives all right of trial by jury in any action, Proceeding or
counterclaim based on, or arising out of, under or in connection with this
Agreement, any other Transaction Document, or any matter arising hereunder or
thereunder.

 

 

 

          14. Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

 

 

          15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

 

 

          16. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

 

 

          17. Not Applicable to the Bank in Other Capacities. Nothing in this
Agreement shall affect any obligation the Bank may have in any other capacity.

 

 

          18. Benefits of the Administration Agreement. Nothing in this
Agreement, expressed or implied, shall give to any Person other than the parties
hereto and their successors hereunder, the Owner Trustee, any separate trustee
or co-trustee appointed under Section 6.10 of the Indenture and the Noteholders,
any benefit or any legal or equitable right, remedy or claim under this
Agreement. For the avoidance of doubt, the Owner Trustee is a third party
beneficiary of this Agreement and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.

 

 

          19. Assignment. Each party hereto hereby acknowledges and consents to
the mortgage, pledge, assignment and Grant of a security interest by the Issuer
to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all of the Issuer’s rights under this Agreement. In addition, the
Administrator hereby acknowledges and agrees that for so long as any Notes are
outstanding, the Indenture Trustee will have the right to exercise all waivers
and consents, rights, remedies, powers, privileges and claims of the Issuer
under this Agreement pursuant to the Grant of such security interest.

 

 

          20. Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such

9

--------------------------------------------------------------------------------



 

 

Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
Proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction.

 

          21. Limitation of Liability. Notwithstanding anything contained herein
to the contrary, this Agreement has been executed and delivered by Wells Fargo
Delaware Trust Company, not in its individual capacity but solely as Owner
Trustee, and in no event shall it have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or under the Notes or any of the other Transaction Documents or in any of the
certificates, notices or agreements delivered pursuant thereto, as to all of
which recourse shall be had solely to the assets of the Issuer. Under no
circumstances shall the Owner Trustee be personally liable for the payment of
any indebtedness or expense of the Issuer or be liable for the breach or failure
of any obligations, representation, warranty or covenant made or undertaken by
the Issuer under the Transaction Documents. For the purposes of this Agreement,
in the performance of its duties or obligations hereunder, the Owner Trustee
shall be subject to, and entitled to the benefits of, the terms and provisions
of Articles VI, VII and VIII of the Trust Agreement.

 

 

          22. Limitation of Liability of Indenture Trustee. Notwithstanding
anything contained herein to the contrary, this Agreement has been countersigned
by The Bank of New York Mellon not in its individual capacity but solely as
Indenture Trustee and in no event shall The Bank of New York Mellon have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuer. For all purposes of this Agreement, in the
performance of its duties or obligations hereunder or in the performance of any
duties or obligations of the Issuer hereunder, the Indenture Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of Article
VI of the Indenture.

[SIGNATURES ON NEXT PAGE]

10

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

 

 

USAA AUTO OWNER TRUST 2009-1

 

 

 

By: Wells Fargo Delaware Trust Company, not in its individual capacity but
solely as Owner Trustee

 

 

 

By

/s/ Sandra Battaglia

 

 

--------------------------------------------------------------------------------

 

Name: Sandra Battaglia

 

Title: Vice President

S-1

--------------------------------------------------------------------------------



 

 

 

 

USAA FEDERAL SAVINGS BANK, as Administrator

 

 

 

By:

/s/ David K. Kimball

 

 

--------------------------------------------------------------------------------

 

Name: David K. Kimball

 

Title: Vice President and Senior Financial Officer

S-2

--------------------------------------------------------------------------------



 

 

 

 

THE BANK OF NEW YORK MELLON, not in its individual capacity but solely as
Indenture Trustee

 

 

 

By:

/s/ Michael Burack

 

 

--------------------------------------------------------------------------------

 

Name: Michael Burack

 

Title: Assistant Treasurer

S-3

--------------------------------------------------------------------------------



Joinder of USAA Acceptance, LLC:

USAA Acceptance, LLC joins in this Agreement solely for purposes of Section 3.

 

 

 

 

USAA ACCEPTANCE, LLC

 

 

 

By:

/s/ Edwin T. McQuiston

 

 

--------------------------------------------------------------------------------

 

Name: Edwin T. McQuiston

 

Title: Senior Vice President and Treasurer

S-4

--------------------------------------------------------------------------------